IMSMISS; Opinion issued November 14, 2012




                                               In The
                                     (!rntrt uf AppeaLs
                         FiftI 1iatrirt uf ixa at Ialla
                                       No. 05-12-00605-CV


                DAVID L. WILLIAMS AND ALL OTHER OCCUPANTS OF
               242 LOS CABOS DRIVE, DALLAS, TEXAS 75232, Appellants

                                                 V.

                            WELLS FARGO BANK, N.A., Appellee


                        On Appeal from the County Court at Law No. 5
                                    Dallas County, Texas
                            Trial Court Cause No. CC42-01826-E


                              MEMORANDUM OPINION
                       Before Justices O’Neill, FitzGerald, and Lang-Miers

       On September 5,2012, appellee filed amotionto dismiss this appeal for failure to prosecute.

On September 19, 2012, this Court sent appellant a letter instructing him to either designate a new

attorney or submit an appellant’s brief and motion for extension of time to file that brief within

twenty days. Since that time, appellant has not designated an attorney, has not filed a brief, and has

not otherwise communicated with this Court regarding his appeal. Accordingly, we GRANT

appellee’s motion and DISMISS the appeal.


                                                              PER CURIAM

120605 F.P05
                             Ennrt nf Apprati
                       ift1 Hstritt uf uIixa at t1atta

                                      JUDGMENT
DAVID L. WILLIAMS AND ALL OTHER                   Appeal from the County Court at Law No. 5
OCCUPANTS OF 242 LOS CABOS                        of Dallas County, Texas. (Tr.Ct.No. CC-12-
DRIVE, DALLAS, TEXAS 75232,                       01826-E).
Appellants                                        Opinion delivered per curiam before Justices
                                                  ONeill, FitzGerald, and Lang-Miers
No. 05-12-00605-CV          V.

WELLS FARGO BANK, N.A., Appellee

       Based on the Court’s opinion of this date, this appeal is DISMISSED. Appellee is
ordered to recover its costs of the appeal from appellants.



Judgmententered       November 14, 2012



                                              -




                                                  Kb RRY-f FITZGERALD
                                                  .JUST1CE